             Case 5:19-cv-01469-OLG Document 26 Filed 11/23/20 Page 1 of 2                FILED
                                                                                  November 23, 2020
                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                  WESTERN DISTRICT OF TEXAS

                 IN THE UNITED STATES DISTRICT COURT                                        JU
                                                            BY: ________________________________
                  FOR THE WESTERN DISTRICT OF TEXAS                                 DEPUTY
                         SAN ANTONIO DIVISION
STEPHANIE RISTOW,                 §
     Plaintiff,                   §
                                  §
v.                                §
                                  §
TEXAS LAUREL RIDGE HOSPITAL L.P. §              Civil Action No. 5:19-cv-1469
UHS OF DELAWARE, INC. DBA         §
UNIVERSAL HEALTH SERVICES OF      §
DELAWARE, INC., AND RODNEY        §
NORMAN,                           §
     Defendant.                   §

                        ORDER GRANTING JOINT MOTION TO EXTEND
                             SCHEDULING ORDER DEADLINES

       Pending before the Court is the parties’ Joint Motion to Extend Scheduling Order

Deadlines [dkt. #25]. After considering the Motion, the Court finds that the Motion should be
GRANTED.

       Accordingly, the following deadlines shall govern the remainder of this case:


        6.       The parties shall complete all discovery on or before Friday, January 8, 2021.

                 Counsel may by agreement continue discovery beyond the deadline, but there will

                 be no intervention by the Court except in extraordinary circumstances, and no

                 trial setting will be vacated because of information obtained in post-deadline

                 discovery.

        7.       All dispositive motions shall be filed no later than Friday, February 26, 2021.

                 Dispositive motions as defined in Local Rule CV-7(h) and responses to

                 dispositive motions shall be limited to 20 pages in length.

        8.       The parties shall mediate this case on or before Friday, March 26, 2021, unless

                 the parties seek an order from the Court excusing them from mediation.

        9.       This case is set for pretrial conference on July 14, 2021 at 9:30 A.M. The

                 parties should consult Local Rule CV-16 regarding matters to be filed in
  Case 5:19-cv-01469-OLG Document 26 Filed 11/23/20 Page 2 of 2




      advance of a pretrial conference and/or trial.



10.   This case is set for jury selection and trial on July 19, 2021 at 9:30 a.m.




IT IS SO ORDERED.

             23rd DAY OF ______________,
SIGNED THIS _____         November       2020.



                            ___________________________
                            ORLANDO L. GARCIA
                            CHIEF UNITED STATES DISTRICT JUDGE
